DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 13-15, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to a method of coking coal. The closest prior art of record is Sturgulewski (US 6,059,932) in combination with MacDonald (US 4,124,450) in view of view of Thompson (US 4,287,024) as described in the 103 rejections of claims 1 and 16 set forth in the Final Rejection mailed 12/14/2020. 
The combination of Sturgulewski and MacDonald is silent to coking of the second operational coal charge occurring at a second startup temperature which is greater than a first startup temperature at which coking of the first operational coal charge occurs, as is required by amended claim 1.
Prior art reference Thompson indicates that coking startup temperature can be increased to increase coking rate (Column 10 Lines 24-35). Therefore, as discussed in the 103 rejections of claims 1 and 16 in the Final Rejection mailed 12/14/2020, it would have been obvious to one of ordinary skill in the art to increase the startup temperature at which the first operational coal charge is coked (as well as the startup temperature for the second operational coal charge) relative to the startup temperature at which a previously maximum designed coal charge was coked. 
However, there is no teaching or suggestion in the prior art which would lead one of ordinary skill in the art to increase the startup temperature for the second operational coal charge relative to the startup temperature for the first operational coal charge.
 There is no teaching, suggestion, or motivation within Sturgulewski, or any other prior art reference of record which would cure the deficiencies of MacDonald.
In view of the above, claim 1 and its dependents, claims 2-10 and 13-15, are novel and non-obvious over the prior art of record.
Independent claim 21 is drawn to a method of coking coal. The closest prior art of record is Sturgulewski (US 6,059,932) in combination with MacDonald (US 4,124,450) in view of view of Thompson (US 4,287,024) as described in the 103 rejections of claims 1 and 16 set forth in the Final Rejection mailed 12/14/2020. 
The combination of Sturgulewski and MacDonald is silent to coking of the second operational coal charge occurring at a second startup temperature which is greater than a first startup temperature at which coking of the first operational coal charge occurs, as is required by amended claim 21.
Prior art reference Thompson indicates that coking startup temperature can be increased to increase coking rate (Column 10 Lines 24-35). Therefore, as discussed in the 103 rejections of claims 1 and 16 in the Final Rejection mailed 12/14/2020, it would have been obvious to one of ordinary skill in the art to increase the startup temperature at which the first operational coal charge is coked (as well as the startup temperature for the second operational coal charge) relative to the startup temperature at which a previously maximum designed coal charge was coked. 
However, there is no teaching or suggestion in the prior art which would lead one of ordinary skill in the art to increase the startup temperature for the second operational coal charge relative to the startup temperature for the first operational coal charge.
 There is no teaching, suggestion, or motivation within Sturgulewski, or any other prior art reference of record which would cure the deficiencies of MacDonald.
In view of the above, claim 21 and its dependents, claims 22 and 23, are novel and non-obvious over the prior art of record.
Independent claim 24 is drawn to a method of coking coal. The closest prior art of record is Sturgulewski (US 6,059,932) in combination with MacDonald (US 4,124,450) in view of view of Thompson (US 4,287,024) as described in the 103 rejections of claims 1 and 16 set forth in the Final Rejection mailed 12/14/2020. 
The combination of Sturgulewski and MacDonald is silent to coking of the second amount of coal occurring at a second startup temperature which is greater than a first startup temperature at which coking of the first amount of coal occurs, as is required by claim 24.

However, there is no teaching or suggestion in the prior art which would lead one of ordinary skill in the art to increase the startup temperature for the second amount of coal relative to the startup temperature for the first amount of coal.
 There is no teaching, suggestion, or motivation within Sturgulewski, or any other prior art reference of record which would cure the deficiencies of MacDonald.
In view of the above, claim 24 and its dependents, claims 25 and 26, are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772